Name: 2009/6/EC: Commission Decision of 17Ã December 2008 amending Decisions 2005/692/EC, 2005/731/EC, 2005/734/EC and 2007/25/EC concerning avian influenza as regards their period of application (notified under document number C(2008) 8333) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  natural environment;  cooperation policy;  agricultural policy;  health
 Date Published: 2009-01-08

 8.1.2009 EN Official Journal of the European Union L 4/15 COMMISSION DECISION of 17 December 2008 amending Decisions 2005/692/EC, 2005/731/EC, 2005/734/EC and 2007/25/EC concerning avian influenza as regards their period of application (notified under document number C(2008) 8333) (Text with EEA relevance) (2009/6/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 22(6) thereof, Having regard to Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (4), and in particular Article 18 thereof, Whereas: (1) The Commission adopted several protection measures in relation to avian influenza, following the outbreak of that disease in south-east Asia that started in December 2003 and that was caused by a highly pathogenic H5N1 virus. (2) Those measures are laid down, in particular, in Commission Decision 2005/692/EC of 6 October 2005 concerning certain protection measures in relation to avian influenza in several third countries (5), Commission Decision 2005/731/EC of 17 October 2005 laying down additional requirements for the surveillance of avian influenza in wild birds (6), Commission Decision 2005/734/EC of 19 October 2005 laying down biosecurity measures to reduce the risk of transmission of highly pathogenic avian influenza caused by Influenza virus A subtype H5N1 from birds living in the wild to poultry and other captive birds and providing for an early detection system in areas at particular risk (7) and Commission Decision 2007/25/EC of 22 December 2006 as regards certain protection measures in relation to highly pathogenic avian influenza and movements of pet birds accompanying their owners into the Community (8). (3) Those Decisions apply until 31 December 2008. (4) Outbreaks of highly pathogenic avian influenza of subtype H5N1 continue to occur in poultry and wild birds in third countries. Furthermore, human cases and even deaths resulting from close contact with infected birds continue to occur in countries around the globe. Therefore, there remains the risk that the disease will spread from third countries to the Member States. (5) Therefore, apart from limiting the direct risk caused by imports of poultry, poultry products and pet birds, it is appropriate to keep in place the biosecurity measures to reduce the risk of transmission of highly pathogenic avian influenza caused by Influenza virus A subtype H5N1 from birds living in the wild to poultry and other captive birds and to keep in place the early detection systems in areas at particular risk. (6) The period of application of those Decisions should therefore be extended until 31 December 2009. (7) In addition, Commission Regulation (EC) No 318/2007 of 23 March 2007 laying down animal health conditions for imports of certain birds into the Community and the quarantine conditions thereof (9) repeals Commission Decision 2000/666/EC (10) and replaces the requirements relating to the quarantine of certain birds imported into the Community as laid down in that Decision. (8) The current references in Decision 2007/25/EC to the requirements laid down in Decision 2000/666/EC should therefore be replaced with references to the requirements laid down in Regulation (EC) No 318/2007. (9) Decisions 2005/692/EC, 2005/731/EC, 2005/734/EC and 2007/25/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 7 of Decision 2005/692/EC, the date 31 December 2008 is replaced by 31 December 2009. Article 2 In Article 4 of Decision 2005/731/EC, the date 31 December 2008 is replaced by 31 December 2009. Article 3 In Article 4 of Decision 2005/734/EC, the date 31 December 2008 is replaced by 31 December 2009. Article 4 Decision 2007/25/EC is amended as follows: 1. in Article 1(1), point (b)(ii) is replaced by the following: (ii) undergo quarantine for 30 days after import into the Member State of destination on premises approved in accordance with Article 6(1) of Commission Regulation (EC) No 318/2007 (11), or 2. in Article 6, the date 31 December 2008 is replaced by 31 December 2009; 3. Annex II is replaced by the text in the Annex to this Decision. Article 5 The Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 6 This Decision is addressed to the Member States. Done at Brussels, 17 December 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) OJ L 146, 13.6.2003, p. 1. (5) OJ L 263, 8.10.2005, p. 20. (6) OJ L 274, 20.10.2005, p. 93. (7) OJ L 274, 20.10.2005, p. 105. (8) OJ L 8, 13.1.2007, p. 29. (9) OJ L 84, 24.3.2007, p. 7. (10) OJ L 278, 31.10.2000, p. 26. (11) OJ L 84, 24.3.2007, p. 7.; ANNEX ANNEX II